ORDER

PER CURIAM.
On the court’s own motion, the order and memorandum in the above styled case handed down on August 28, 2012 are withdrawn. A new order and memorandum are being issued. The appellant’s motion for rehearing, or in the alternative, application for transfer to the Supreme Court is denied as moot.

ORDER

Claimant Stephen Avery appeals from the decision of the Labor and Industrial Relations Commission finding that his administrative appeal was untimely and, therefore, a deputy’s determination that Claimant was ineligible for unemployment benefits was final.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The commission’s decision is affirmed in accordance with Rule 84.16(b).